Cagcel12iecwieS6sslLAKk Opsouneahidd21 Aibecod11b%741 Aaegerlopi4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SA MUSIC, LLC and WILLIAM Case No. 20-cv-09633-LAK
KOLBERT,
STIPULATION FOR STAY AND
Plaintiffs, [PROPOSED] ORDER

Mis

APPLE INC., AMAZON.COM INC.,
AMAZON.COM SERVICES LLC,
GOOGLE LLC, and CLEOPATRA
RECORDS, INC.,

Defendants.

 

 

WHEREAS on April 30, 2020, SA Music, LLC and William Kolbert (together “Plaintiffs”)
filed the above-captioned lawsuit (the “Action’’) against Defendants Apple Inc., Amazon.com Inc.,
Amazon.com Services LLC, Google LLC, and Cleopatra Records, Inc., in the United States
District Court for the Central District of California;

WHEREAS on November 17, 2020, the Action was transferred to this Court;

WHEREAS, Plaintiffs have reached a resolution in principle with a non-party that will
resolve Plaintiffs’ claims in this Action, in its entirety, as to all parties;

WHEREAS Plaintiffs require 30 days to document their written settlement agreement;

NOW THEREFORE the parties stipulate to the following:

1. This action shall be stayed for a period of 30 days to allow Plaintiffs to draft and
execute a settlement agreement; and

2s In the event that this Action is not dismissed within 30 days, the parties shall advise

the Court of the status of their efforts to resolve this Action within 30 days.

IT IS SO STIPULATED.
Gasel 2ioewiSSEs3llAKk Dmotumenttiw421 FtdedcbOAsH21 PAggeaon4

DATED: January 15, 2021 SCHWARTZ, PONTERIO & LEVENSON, PLLC

By:/s/ Matthew F. Schwartz
MATTHEW F. SCHWARTZ
mschwartz@splaw.us
Schwartz & Ponterio, PLLC
134 West 29th Street, Ste. 1006
New York, NY 10001-5304
Phone: (212) 714-1200
Fax: (212) 714-1264
Attorneys for Plaintiffs

DATED: January 15, 2021 GIBSON DUNN & CRUTCHER, LLP

By: /s/ Gabrielle Levin
GABRIELLE LEVIN
glevin@gibsondunn.com
Gibson Dunn and Crutcher LLP
200 Park Avenue
New York, NY 10166-0193
Phone: (212) 351-4000
Fax: (212) 351-4035
Attorneys for Apple Inc.

DATED: January 15, 2021 KING & SPALDING LLP

By:/s/ Kenneth L. Steinthal
KENNETH L. STEINTHAL
ksteinthal@kslaw.com
KING & SPALDING LLP
50 California Street, Suite 3300
San Francisco, CA 94111
Phone: (415) 318-1200
Fax: (415) 318-1300
Attorneys for Amazon.com Inc. and Amazon.com
Services LLC

DATED: January 15, 2021 MAYER BROWN

By: /s/ A. John P. Mancini
A. JOHN P. MANCINI
jmancini@mayerbrown.com
MAYER BROWN LLP
1221 Avenue of the Americas, 14th Floor
New York, NY 10020
Phone: (212) 506-2500
Fax: (212) 262-1910
Attorneys for Google LLC
Coase 2 ow CGSB LAKk Tenumenitive1 Fideoohshl21 pPRassaph4

DATED: January 15, 2021 DAVIS WRIGHT TREMAINE LLP

By:/s/ Peter Anderson
PETER ANDERSON
peteranderson@dwt.com
Davis Wright Tremaine LLP
865 S. Figueroa St.,
Suite 2400
90017
Los Angeles, CA 90017-2566
Phone: (310) 260-6030
Fax: (213) 633-6899
Attorneys for Cleopatra Records, Inc.

[PROP@SED] ORDER

eae parties’ a Asvived) it is so ordered. ee Oe fm ce (IS ZO 2 [

parep:__/F , 2021

 

fe

THE Lee ded A. KAPLAN
CARB EAD QSBLAK RReumMeritiie1 Fided DWsH21 PRege p44

REPRESENTATION OF CONSENT OF OTHER PARTIES
As required under Rule 8.5(b) of the Southern District of New York’s Electronic Case
Filing Rules & Instructions, I represent that all parties consented to the filing of this stipulation for

stay and proposed order.

By:/s/ Kenneth L. Steinthal
ksteinthal@kslaw.com
KING & SPALDING LLP
50 California Street, Suite 3300
San Francisco, CA 94111
Phone: (415) 318-1200
Fax: (415) 318-1300
Attorneys for Amazon.com Inc. and Amazon.com
Services LLC

 
